El Juez Asociado Se- MaoLeaby,
emitió la siguiente opi-nión del Tribunal.
El acusado fué declarado culpable el 27 de Junio de 1904, por la Corte de Distrito de Mayagüez, del delito de seduc-ción, y condenado á un año de Presidio con trabajos forza-dos, y al pago de las costas.
Parece que la causa fué traspasada seguidamente á la Corte de Distrito de Aguadilla que fué creada por la Ley que tomó efecto el primero de Julio. En 8 de Julio último el acusado interpuso apelación ante esta Corte. No se pre-sentó pliego de excepciones en esta Corte, ni asistió abogado alguno en representación del acusado, en el acto de la vista. El Pueblo de Puerto Eico estuvo representado por el Fiscal, quien presentó su alegato, en el que consignó todos los becbos del caso.
De los autos aparece que durante el juicio el demandado biz.o dos excepciones. La primera objeción presentada fué con respecto á la exclusión de prueba de un certificado ex-pedido por el Teniente M. K. Taulbee, declarando que el acu-sado, si bien era soldado del Regimiento de Puerto Rico, no babía obtenido licencia desde el 13 de Febrero de 1902. Este certificado estaba escrito en maquinilla y los números 11 se hallaban borrados los que habían sido sustituidos por 13 con la pluma. Por este motivo, y porque el certificado no fué acompañado de declaración jurada, y además por la razón de que el Teniente Taulbee era residente de la Isla y pudo comparecer ante le Corte como testigo, si hubiera sido nece-sario. Por tales motivos la Corte de Distrito excluyó dicho certificado de la prueba. La segunda objeción presentada fué que la joven perjudicada rehusó ó nó permitió ser examinada por el médico nombrado por el acusado á fin de informar con respecto á si la muchacha era ó no virgen. Esta moción *430dei acusado fué desestimada por creerse innecesario el hecho de si la joven era ó no virgen.
Verdaderamente si se Rubiera hallado que la joven era virgen el delito de seducción á penas hubiera podido consi-derarse cometido, pero aún hay otra razón mejor para rehu-sar la moción de que la joven fuese examinada por un médico nombrado por el acusado. Ya ella había sido examinada por un buen médico quien había dado su informe, y no hay ley que exija á#ninguna mujer, en tales condiciones, que se someta á tales exámenes, meramente al capricho ó á solicitud del acusado.
Ciertamente debe sostenerse que ]a Corte de Distrito ten-dría una .discreción razonable en el asunto, y no habiéndose mostrado que dicha Corte haya abusado de tal discreción, su acción no debe ser revisada.
Se alega además por el apelante que la sentencia no fué dictada dentro de los dos días después del juicio en la Corte, y que por lo tanto la sección 309 del Código de Enjuiciamiento Criminal, había sido infringida. Esta sección exije que la Corte de Distrito, después de dictado el veredicto contra el acusado, señale día para dictar sentencia, la que en casos de felony deberá dictarse, cuando menos, dos días después de dictado el veredicto, si la Corte piensa continuar en sesión durante ese tiempo, pero si así no fuere, se dictará entonces en fecha tan distante como pueda razonablemente fijarse.
De un exámen cuidadoso de .esta sección se verá que no se limita el tiempo al Tribunal para dictar sentencia, sino que se le prohibe, excepto en cierto casos, que dicte sentencia antes de que hayan pasado dos días después de dictado el veredicto.
El error en que han incurrido el abogado defensor del acusado y el Fiscal de esta Corte, en cuanto á lá interpretación del artículo 309 del Código de Enjuiciamiento Criminal, qui-zás procede de la mala traducción de dicho artículo del inglés al español. Siendo la copia en inglés la que está firmada por *431el Gobernador, es por supuesto el testo original, y la traduc-ción al español debe ajustarse á la misma. La copia en inglés es como arriba se ha reproducido, pero la española dice lo siguiente:
“., que en casos de felony (delito muy grave), será á- más tardar, dos días después del veredicto, si el tribunal se pro-pone continuar en sesión mientras tanto; si no fuese así, entonces será en fecha tan distante como pueda razonablemente fijarse”.
Traducida correctamente al inglés sería como sigue:
“., which in cases of felony (very grave crime), shall be at latest, two days after the verdict, if the court intends to remain in session so long, but if not, then at as remote a time as can reasonably be fixed”.
. Esta última, como es muy fácil ver, es exactamente lo con-trario de lo que dice el texto original en inglés, y por tanto los errores de los abogados son excusables.
En esta causa se dictó el veredicto con fecha 22 de Abril, y la Corte dictó sentencia el 27 de Junio, más de dos meses después de la primera fecha, pero esta acción del Tribunal no infringe la sección 309 y por consiguiente el acusado no tiene motivo para quejarse.
No se justifica la dilación en dictar esta sentencia y sería conveniente decir que, aunque la. fecha que ha de señalarse para pronunciar y dictar sentencia en causas criminales se deja, dentro de ciertos límites, á la sana discreción del Tribunal, sin embargo, esta fecha no debería demorarse tanto tiempo como en el presente caso, sin haber para ello razones poderosas. Parace que cualquier Tribunal, después de ha-berse celebrado el juicio y dictado el veredicto por un jurado, en causas criminales, puede dictar sentencia y condenar al acusado en una semana ó diez días después, y no deben ocu-rrir tardanzas injustificadas.
Tomando en consideración todos los incidentes del juicio *432y las objeciones presentadas por el acnsado, no se encuentra nada que exija la revocación de la sentencia, y la misma debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Pigueras y Wolf.